          Case 1:20-cv-03653-RBW Document 9 Filed 07/27/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 AMERICAN WILD HORSE CAMPAIGN,                     )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )         Case No. 20-cv-3653 (RBW)
                                                   )
 BUREAU OF LAND MANAGEMENT,                        )
                                                   )
                 Defendant.                        )
                                                   )

                               STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action

hereby stipulate to dismiss this action with prejudice pursuant to the parties’ settlement

agreement executed in connection with this matter.



Dated: July 27, 2021                          Respectfully submitted,

                                              /s/ Sean T. Malone
                                              SEAN T. MALONE, DC Bar # (OR0010)
                                              Attorney at Law
                                              259 E. 5th Ave, Ste 200-C
                                              Eugene OR 9401
                                              (303) 859-0403
                                              seanmalone8@hotmail.com
                                              Counsel for Plaintiff

                                              CHANNING D. PHILLIPS, D.C. Bar #415793
                                              Acting United States Attorney

                                              BRIAN P. HUDAK,
                                              Acting Chief, Civil Division
Case 1:20-cv-03653-RBW Document 9 Filed 07/27/21 Page 2 of 2




                     By:   /s/ John C. Truong
                           JOHN C. TRUONG
                           Assistant United States Attorney
                           Judiciary Center Building
                           555 4th St., N.W.
                           Washington, D.C. 20530
                           (202) 252-2524
                           John.Truong@usdoj.gov

                           Counsel for Defendant




                            -2-
